Citation Nr: 0910531	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
August 21, 2006 to August 22, 2006.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to January 1972.  
He has no service-connected disabilities.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
Oklahoma.

FINDINGS OF FACT

1.  The Veteran was treated from August 21, 2006 to August 
22, 2006 at the Midwest Regional Medical Center in Midwest 
City, Oklahoma.

2.  The Veteran has no service-connected disabilities.

3.  A VA facility was feasibly available and an attempt to 
use it beforehand would have been considered reasonable by a 
prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred by the Veteran from August 21, 2006 
to August 22, 2006, at the Midwest Regional Medical Center 
have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1000-17.1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that pursuant to the Veterans Millennium 
Health Care and Benefits Act, he is entitled to payment or 
reimbursement for medical care received from August 21, 2006 
to August 22, 2006, at the Midwest Regional Medical Center 
(MRMC) in Midwest City, Oklahoma.  See 38 U.S.C.A. § 1725 
(West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2008).

According to 38 C.F.R. § 17.1002, payment or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
following criteria are met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held out 
as providing emergency care to the 
public;
(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there was an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that the Veteran was 
brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was at a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The Veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the Veteran or the provider 
to comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the Veteran's liability to the 
provider; and 

(i)  The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).    

The Board has reviewed the evidence of record.  Regrettably, 
the criteria for payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
August 21, 2006 to August 22, 2006, are not met.

The Veteran ingested a wild mushroom from his yard on August 
21, 2006 at approximately 11:30 A.M.  He subsequently 
developed intense abdominal pain and began vomiting 
approximately one hour later.  The Veteran was taken by 
ambulance to MRMC and arrived at 3:30 P.M. that same day.  An 
emergency medical services (EMS) note indicated that the 
Veteran requested to be taken to MRMC, which was 
approximately five miles from his home.  Although the Veteran 
reported chest pain and shortness of breath prior to 
requesting ambulance service, a notation on the EMS note 
found no evidence of chest pain or shortness of breath at 
that time.    

Upon arrival to MRMC, an initial emergency room assessment 
note classified the Veteran as "Priority 3 - Urgent" even 
though the Veteran denied any pain at that time.  His pulse 
was described as "regular" and his breathing as 
"unlabored."  The Veteran reported subjective symptoms of 
chest pain on an emergency room triage note.  Objective 
evidence of fever and chills was noted, but all other systems 
reviewed, including respiratory, cardiovascular, and 
gastrointestinal, were negative.  

Although the Veteran's condition was listed as "improved," 
he was nevertheless admitted to the MRMC telemetry unit for 
additional observation and evaluation.  The Veteran provided 
a past history significant for shortness of breath, chest 
pain, fainting, headaches, skin cancer, and hemorrhoids.  He 
also reported subjective complaints of rectal pain at that 
time, but stated that these symptoms were relieved by 
medication.  Upon physical examination, the Veteran's abdomen 
was soft and bowel sounds were within normal limits.  No 
respiratory, cardiovascular, or gastrointestinal 
abnormalities were noted at that time and a subsequent chest 
x-ray and electrocardiogram (EKG) were normal.   

The Veteran was discharged the following day on August 22, 
2006.  A discharge note instructed the Veteran to remain on a 
liquid diet for several days.  No activity restrictions were 
noted at that time, and the Veteran was given Phenergan as 
needed to control nausea.  The Veteran was also instructed 
not to eat mushrooms from his yard.  A social work note dated 
that same day revealed that the Veteran would make 
arrangements to see his primary care physician one to two 
days after discharge from MRMC.  The Veteran indicated in his 
September 2007 substantive appeal that his medical bills for 
this episode of care totaled $9,097.56.  Medical bills 
associated with the Veteran's duplicate combined health 
record (CHR) for this episode of care totaled $8,456.56.

In January 2007, VA conducted a clinical review of the 
medical records associated with the Veteran's episode of care 
from August 21, 2006 to August 22, 2006.  It was recommended 
at that time that the Veteran's claim for payment or 
reimbursement for unauthorized medical expenses at MRMC be 
denied because VA facilities were available.  The Veteran's 
claim for payment or reimbursement was denied in February and 
April 2007 on the grounds that VA facilities were feasibly 
available to provide the care.  The Veteran requested 
reconsideration of these decisions, but a decision of August 
2007 affirmed the initial decision denying payment or 
reimbursement of unauthorized medical expenses.  

The Veteran indicated in his timely filed notice of 
disagreement that he became ill and began vomiting 
approximately two hours after eating the mushroom.  The 
Veteran and his wife became "extremely concerned" given the 
severity of his symptoms.  According to the Veteran, his wife 
contacted VA and upon hearing the pre-recorded message, "if 
this is a medical emergency, hang up and dial 911," she hung 
up and dialed 911.  The Veteran does not allege, nor does the 
evidence of record show, that the Veteran's wife listened to 
the entire pre-recorded message before hanging up the 
telephone and calling 911.  The Veteran further indicated 
that neither he nor his wife were capable of driving to a VA 
medical facility at that time.  The Veteran was in severe 
pain "and thought I might die" and his wife was recovering 
from a recent knee surgery and was confined to using 
crutches.  The Board notes that the Veteran submitted some of 
his wife's medical records to verify her recent knee surgery.  
These records have been reviewed and associated with the 
Veteran's duplicate combined health record (CHR).

The VAMC issued a statement of the case in August 2007 in 
which it outlined the criteria for payment or reimbursement 
of unauthorized medical expenses under the Veterans 
Millennium Health Care and Benefits Act.  However, it was 
again determined that a VA facility was feasibly available to 
provide the care rendered on August 21, 2006 and August 22, 
2006, particularly where, as here, the Veteran's condition 
was such that he was allowed to determine where he wanted to 
receive medical care.  He explicitly requested to be taken to 
MRMC. 

In his timely filed substantive appeal, the Veteran 
acknowledged that he requested to be taken to the "nearest 
hospital" at the time of his medical emergency.  The Veteran 
further contends that the pre-recorded message, in and of 
itself, constituted authorization to go to the nearest 
hospital.  In the alternative, the Veteran also argues that 
VA should have a "preemptive" pre-recorded message 
encouraging the caller to remain on the telephone to speak 
with an "emergency medical specialist" to determine the 
appropriate course of action, to include (1) whether or not 
an ambulance should be contacted and (2) where a veteran 
should be transported thereafter (i.e., to a VA facility or a 
private hospital).  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of payment 
or reimbursement for medical care rendered at MRMC from 
August 21, 2006 to August 22, 2006.  The threshold question 
in this case is whether or not a VA medical facility was 
feasibly available to provide the care.  The Board finds that 
it was.  

When determining whether a VA facility was feasibly 
available, consideration must be given to the urgency of the 
Veteran's condition, the relative distance of any travel 
involved, and the length of any delay that would have been 
required to obtain treatment from a VA facility.  38 C.F.R. § 
17.53 (2008).

As described above, the Veteran in this case ingested a wild 
mushroom from his yard at approximately 11:30 A.M. on August 
21, 2006.  He became seriously ill approximately two hours 
later and vomited for 30 to 45 minutes.  Subsequently, his 
wife called 911, and an ambulance arrived and delivered him 
to the emergency room at 3:20.  No evidence of chest pain or 
shortness of breath was noted at the time the ambulance 
arrived.  The Board concedes that neither the Veteran nor his 
wife was in a position to drive the Veteran to the hospital, 
regardless of whether the hospital was operated by VA or not.  
However, as indicated in the EMS note and in the August 2007 
SOC, the Veteran was well enough to be given a choice of 
where he wanted to receive medical care.  He chose MRMC, 
which was approximately five miles from his home.  

The Board notes that the nearest VAMC was approximately 10 
miles from the Veteran's home, a reasonable distance 
considering the Veteran's symptoms as described by the 
objective medical evidence.  In this case, there was no 
objective evidence of record to show, or even suggest, that 
the Veteran's condition was so severe that immediate medical 
attention was required such that he could not have been 
safely transported to the nearby VAMC by the ambulance 
service.  Although the Veteran was classified as "urgent" 
at the time of arrival to the MRMC emergency room, no 
objective evidence of respiratory, cardiovascular, or 
gastrointestinal abnormalities were found.  The Veteran's 
condition subsequently improved and based on the evidence of 
record, the Veteran was admitted for further observation and 
evaluation as a result of his subjective complaints of chest 
pain.  

Contrary to the Veteran's assertions, VA's pre-recorded 
message directing him to call 911 in the event of a medical 
emergency does not constitute pre-authorization for private 
medical care.  According to 38 C.F.R. § 17.54 (2008), the 
admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  In the case of an emergency 
which existed at the time of admission, an authorization may 
be deemed a prior authorization if an application, whether 
formal or informal, by telephone, telegraph, or other 
communication, made by the Veteran or by others in his behalf 
is dispatched to the Department of Veterans Affairs for 
veterans in the 48 contiguous States and Puerto Rico, within 
72 hours after the hour of admission, including in the 
computation of time Saturday, Sunday, and holidays. 
In this case, there was no communication between the Veteran 
or his wife and VA at any time prior to or after his 
admission to MRMC.  Even if the Veteran or his wife contacted 
VA and listened to a pre-recorded message, there is no 
evidence contained in the duplicate CHR showing that either 
the Veteran or his wife actually spoke to VA personnel in an 
attempt to gain the requisite authorization prior to going to 
MRMC.  In addition, a VA administrative note dated August 23, 
2006 (i.e., the day after discharge), indicated that MRMC was 
unaware that the Veteran was a veteran at the time of 
admission or at any point thereafter.  MRMC was not apprised 
of this information until after the Veteran was discharged.  
Thus, the Board finds that the Veteran did not obtain pre-
authorization at any time prior to obtaining care from MRMC 
or at any time following admission.  

With regard to the Veteran's concerns that VA should have a 
"preemptive" pre-recorded message encouraging the caller to 
remain on the telephone to speak with an "emergency medical 
specialist" to determine the appropriate course of action, 
the Board points out that, to date, VA has no such mandatory 
duty.  Moreover, the Veteran acknowledged that his wife hung 
up the telephone prior to listening to the pre-recorded 
message in its entirety.  It is possible that she would have 
otherwise received further instruction at that time which 
would have guided the decision making process.    

The Board is sympathetic to the Veteran's situation in this 
instance, but finds the January 2007 VA clinical review, the 
February, April, and August 2007 decisions, and the August 
2007 statement of the case to be highly probative evidence of 
whether a VA facility was feasibly available.  For the 
reasons discussed above, the Board finds that a VA medical 
facility was feasibly available and an attempt to use it 
beforehand would have been considered reasonable by a prudent 
layperson.  

Thus, the Board finds that payment or reimbursement of 
unauthorized medical expenses incurred by the Veteran from 
August 21, 2006 to August 22, 2006 at the Midwest Regional 
Medical Center is not warranted.



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 U.S.C.A. § 1725 was amended by The 
Veterans' Mental Health and Other Care Improvements Act of 
2008.  See Pub. L. No. 110-387, § 1725, 122 Stat. 4110 (Oct. 
10, 2008).  The amendments contained therein are not 
applicable in this case and concern payment or reimbursement 
for medical care beyond the initial emergency evaluation and 
treatment, as well as the safe discharge and/or transfer to a 
VA or other Federal facility when necessary.  

The Veteran was not provided proper VCAA notice in this case.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
Veteran.  The Federal Circuit stated that requiring the 
Veteran to demonstrate prejudice as a result of any notice 
error was inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-Veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the Veteran, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48-9 (2008) ("[a]ctual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 56.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the Veteran's claim for payment or reimbursement 
of unauthorized medical expenses did not affect the essential 
fairness of the adjudication.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  

The Board notes that VA provided VCAA notice in December 2006 
prior to the initial AOJ decision in this matter.  This 
notice letter informed the Veteran of the Veteran's and VA's 
respective duties for obtaining evidence.  In particular, the 
Veteran was informed to submit, or authorize VA to obtain, 
medical evidence in support of his claim.  He was encouraged 
to submit private medical records, employment records, and 
any records from state or local government agencies.  The 
Veteran also received some, albeit incomplete, information 
about having representation.  Regrettably, however, the 
Veteran was not provided with the information and evidence 
needed to substantiate a claim for payment or reimbursement 
of unauthorized medical expenses under the Veterans 
Millennium Health Care and Benefits Act.  

The Veteran's claim for payment or reimbursement of 
unauthorized medical expenses was initially denied in 
February 2007.  But, the Veteran was informed in that same 
decision of the information and evidence needed to 
substantiate a claim under the Veterans Millennium Health 
Care and Benefits Act.  He was also informed of the reasons 
for denial and of his procedural and appellate rights.  Upon 
the Veteran's request, his claim was readjudicated in August 
2007 following notice of this information.  Thereafter, he 
was also provided with a statement of the case (SOC) in 
August 2007.  The SOC also provided, in complete detail, all 
of the information and evidence needed to substantiate the 
current claims for payment or reimbursement of unauthorized 
medical expenses. 

The Board acknowledges that the Veteran requested a "legal 
representative" for the first time in his substantive 
appeal.  As noted on the first page of the Board's decision, 
however, no representative is listed in this case.  The VAMC 
mailed a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) following this 
request to the address the Veteran provided on his 
substantive appeal.  There was no indication contained in the 
duplicate CHR that this letter was returned as undeliverable.  
A completed Form 21-22 was not returned to VA.  Thus, there 
is no prejudice to the Veteran in this instance.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Based on the notices provided to the Veteran, including the 
December 2006 notice letter, the VAMC decisions, and the 
August 2007 statement of the case, the Board finds that a 
reasonable person could be expected to understand what 
information and evidence is required to substantiate the 
claim.  These documents, in conjunction with the VCAA letter, 
explained what information and evidence was needed to 
substantiate the claim, and a reasonable person would be 
expected to understand the information contained therein.  In 
sum, the Board finds that the presumption of prejudice with 
regard to any deficiency in the notice to the Veteran or the 
timing of the notice has been rebutted.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
Veteran's claim.  The Board further finds that VA has 
complied, to the extent required, with the duty-to- assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 

ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the Veteran from August 21, 2006 to August 22, 
2006 at the Midwest Regional Medical Center is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


